PER CURIAM.
The appellants were the defendants in a mortgage foreclosure action. The trial court entered a summary final judgment *418for the appellee which was reversed on appeal. See Haren v. Sundie, Fla.App. 1969, 219 So.2d 731. Prior to the filing of that appeal the mortgaged property was sold pursuant to the summary final judgment of foreclosure. Thereafter the trial court tried the issue made by the defendants’ answer and entered a second judgment for the plaintiff appellee but did not set aside the sale made pursuant to the summary judgment, which was reversed.
On this appeal the defendants urge that the final judgment should have ordered a sale of the property so that they might exercise their right of redemption. It is apparent that a sale pursuant to a judgment which has been reversed is not a valid sale. See Housing Authority of the City of Miami v. Macho, Fla.App. 1966, 184 So.2d 916.
Reversed and remanded with directions to enter a final judgment of foreclosure and to proceed thereon in accordance with established procedure.
Reversed and remanded.